Citation Nr: 1751156	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-18 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for superior mesenteric artery syndrome, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a back disability, to include as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from June 1951 to March 1954 and from April 1958 to March 1961.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In the April 2012 rating decision, in pertinent part, the RO denied service connection for superior mesenteric artery syndrome and a low back condition.

These issues were previously remanded by the Board in January 2015.  

The Board denied service connection for superior mesenteric artery syndrome and a back disorder in a May 2016 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR), the parties agreed to vacate the Board's decision and remand the case to the Board for additional development.  The JMR was incorporated by reference in a Court order dated in September 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In their JMR, the parties found that the May 2015 VA examinations were inadequate.  In particular, the Court indicated that the examiner's opinion with regard to superior mesenteric artery syndrome relied on a misinterpretation of a treating physician's opinion from 1964 and that the examiner's opinion with regard to a back disability did not provide a current diagnosis, did not discuss whether previously diagnosed disabilities were related to service, did not discuss the Veteran's lay statements regarding continuity of symptomatology, and indicated that the Veteran's weight prevented complete diagnostic testing but did not address whether different studies or testing methods would be helpful in determining diagnosis and etiology.  With regard to the back disability, the parties expressed a need for an examination that "obtains all necessary imaging and testing."  Therefore, the Board finds that additional VA medical opinions are needed in accordance with the JMR.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran's claims file to an appropriate clinician so a supplemental opinion may be provided for her superior mesenteric artery syndrome.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner. 

The examiner must provide opinions as to the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's superior mesenteric artery syndrome began during active service or is related to an incident of service.

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's superior mesenteric artery syndrome was proximately due to or the result of a service-connected disability.

c.  Whether it is at least as likely as not that the Veteran's superior mesenteric artery syndrome 
was aggravated beyond its natural progression by a service-connected disability.  

Although an independent review of the claims file is required, the Board calls the examiner's attention to the fact that the June 1964 letter from the Veteran's treating physician does not offer any opinion as to whether the Veteran's superior mesenteric artery syndrome was related to her military service.   

The examiner must provide all findings, along with a complete rationale for his or her opinions in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

2.  Schedule the Veteran for an examination with an appropriate clinician for her back disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examination must include all necessary imaging and testing.  If the examiner finds that the Veteran's weight prevents complete diagnostic testing, the examiner must address whether different studies or testing methods would be helpful in determining the Veteran's diagnosis and etiology.  

The examiner must provide a current diagnosis of the Veteran's back disability, including discussing whether her previously diagnosed conditions (lumbar lordosis, scoliosis and kyphosis, and sciatica) have been present at any time since the period on appeal began in July 2010.  

The examiner must provide opinions as to the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disability began during active service, is related to an incident of service, or began within one year after discharge from active service.

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disability was proximately due to or the result of a service-connected disability.

c.  Whether it is at least as likely as not that the Veteran's back disability was aggravated beyond its natural progression by a service-connected disability.  

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

a. The Veteran's report during a July 1963 VA examination of back pain upon her return to civilian life and the examiner's finding of a definite increase in her lumbar lordosis,

b.  The Veteran's report during a January 1977 VA examination of periodic and severe backache and 16 years of upper right and lower left quadrant abdominal pain associated with heartburn and backache, requiring her to sit up in bed to sleep,

c.  An April 1985 statement in which the Veteran reported that she had been told for years that she had a "swayed back,"

d.  A July 2013 statement in which the Veteran reported that scoliosis had its onset in service and was discovered around the time of her 1964 surgery. 

The examiner must provide all findings, along with a complete rationale for his or her opinions in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

3.  Readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




